DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (7,168,969).
Regarding claim 1, Wang discloses a connector configured to connect a handheld terminal and a peripheral, the connector comprising:
a first connector (13, figure 2) detachably removable to a back surface of the handheld terminal (21 and 22); and
a second connector (11, figure 2) configured to be placed at the peripheral (1),
the first connector and the second connector each having a locking structure (1312 (figure 2) and 115 (figure 3), respectively) for mutually locking, and
terminals (1332 and 12, respectively, figure 3) configured to electrically connect to each other.
Wang discloses the claimed invention as described above except for the locking structure configured to slide relatively to each other in a planar direction of the back surface of the handheld terminal.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Wang to have the locking structure configured to slide relatively to each other in a planar direction of the back surface of the handheld terminal for better engaging.
Regarding claim 2, figure 2 shows the first connector includes a flat plate (132) configured to extend along the back surface of the handheld terminal, and the flat plate has a thickness that is smaller than a thickness of the handheld terminal.
Regarding claims 3 and 5, the locking structure seals the terminals after locking.
Regarding claim 4, a plug-in connector (not shown) configured to be plugged in a terminal connector (23, figure 2 and column 4, lines 48-53) of the handheld terminal; and a cable (3, figure 1) electrically connecting the first connector and the plug-in connector.
Regarding claim 6, a plug-in connector (not shown) configured to be plugged in a terminal connector (23, figure 2 and column 4, lines 48-53) of the handheld terminal; and a cable (3, figure 1) electrically connecting the first connector and the plug-in connector.
Regarding claim 7, a plug-in connector (not shown) configured to be plugged in a terminal connector (23, figure 2 and column 4, lines 48-53) of the handheld terminal; and a cable (3, figure 1) electrically connecting the first connector and the plug-in connector.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094. The examiner can normally be reached 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        10/10/22.
thanh-tam.le@uspto.gov